Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT is made as of February 1, 2011 (“Effective Date”), by
and between MEDICALWORK, LLC, a Georgia limited liability company (“Employer”),
and JEFFREY E. SISK (“Executive”).


WHEREAS, Executive and Employer are parties to that certain Promissory Note of
even date herewith in the principal amount of $3,950,000 (the “Note”), which
Employer and Generation Zero Group, Inc., a Nevada corporation and parent
company of Employer (“GNZR”) have given to Executive in connection with the
merger of StaffMD, Inc., a Georgia corporation wholly owned by Executive
(“StaffMD”) with and into Employer (the “Merger”) pursuant to that certain
Agreement and Plan of Merger of even date herewith by and among the Employer,
GNZR MedicalWork, StaffMD and Executive (the “Merger Agreement”); and


WHEREAS, Employer, through its Board of Managers, considers the maintenance of a
competent and experienced executive management team to be essential to the
long-term success of Employer following the Merger; and


WHEREAS, in this regard, Employer has determined that it is in Employer’s best
interest that Executive serve as Manager and as President & Chief Executive
Officer of Employer, pursuant to a written employment agreement; and


WHEREAS, Employer has agreed with Executive that this Agreement shall set forth
the terms and conditions of Executive’s employment by Employer;


NOW, THEREFORE, in furtherance of the interests described above and in
consideration of the respective covenants and agreements herein contained, the
parties hereto agree as follows:


1.           Term of Employment


Employment of Executive pursuant to this Agreement shall be for a period
commencing on the Effective Date hereof and ending on the date of the
satisfaction in full of the Note (the “Term”), unless such employment is earlier
terminated as provided in Section 5 of this Agreement.  Thereafter, the Term
shall be continued on at at-will basis unless either party shall give written
notice to the other party of its election not to extend the Term at least thirty
(30) days prior to the date on which such extension would otherwise become
effective.


2.           Position and Duties


Executive shall serve as sole Manager of the Employer’s Board of Managers (the
“Board”), and as President & Chief Executive Officer of Employer, during the
Term.  Executive shall have duties, responsibilities and authority as normally
attend such positions, and as described in the Operating Agreement of the
Employer then in effect.  Executive shall devote the necessary business time and
attention (the parties hereto acknowledging that the position shall not require
a full time commitment), and Executive’s best efforts, abilities, experience,
and talent to the performance of such duties and responsibilities for the
business of the Employer and its affiliates.


 
 

--------------------------------------------------------------------------------

 
 
3.
Place of Performance



Executive shall be based at a location reasonably acceptable to Executive and
Employer, except for occasionally required travel.  Employer shall furnish
Executive with such facilities and services as shall be suitable to Executive’s
position and adequate for the performance of his duties hereunder.


4.            Compensation


(a)           Salary.  Employer shall pay Executive an Annual Base Salary of
$120,000.00, payable twice per month or such other interval as reasonably
determined by Employer in accordance with Employer’s applicable payroll
policies, as may be modified from time to time.


(b)           Bonus.  Executive will be eligible to receive a discretionary
bonus by meeting performance targets as may be established in good faith by GNZR
and the Executive from time to time.  The amount of such bonus, if any, shall be
negotiated in good faith between GNZR and the Executive.


(c)           Other Benefits.  In addition to the compensation provided for in
subparagraphs (a) and (b) above, during the Term of his employment under this
Agreement, Executive shall be eligible:


 (1)           to participate in any and all employee benefit programs or stock
programs of Employer or its parent company GNZR, now or hereafter in effect and
open to participation by qualifying employees of Employer generally, including
but not limited to participation in any qualified pension, profit sharing or
stock option plans;


(2)            to participate in any comprehensive group medical plan and/or
other group plans provided by Employer, to the extent allowed by the terms of
such plans, with the cost of such coverage for Executive and Executive’s family
to be paid by Employer on the same basis as for other senior executives of
Employer; and


(3)            for reimbursement of all reasonable and necessary business
expenses incurred by Executive in performing his duties hereunder, subject to
Executive submitting appropriate vouchers in accordance with Employer’s policy.



 
5.
Termination of Employment



(a)           Termination by Employer.  Notwithstanding any provision contained
in this Agreement to the contrary, Employer shall be entitled to terminate this
Agreement upon the occurrence of the following:


(1)           The death of Executive;


(2)           Executive: (A) habitually neglects or engages in misconduct in
connection with his duties and responsibilities hereunder, (B) willfully and
materially breaches his duties or obligations under this Agreement, including
but not limited to his obligations in Sections 7-10 of this Agreement, or (C) is
indicted or convicted of a felony (collectively, termination for any reason set
forth in this subparagraph (a)(3) shall be “For Cause”);


 
 

--------------------------------------------------------------------------------

 
(3)           Executive gives notice to Employer, pursuant to Section 5(b) or
otherwise, that Executive intends to terminate his employment under this
Agreement; or


(4)           Without cause upon thirty (30) days advance written notice to the
Executive.


Any termination pursuant to Section 5(a) shall require as a condition precedent
that the Note be paid in full upon the effective date of the termination.


(b)           Termination by Executive.  Notwithstanding any provision contained
in this Agreement to the contrary, Executive shall be entitled to terminate this
Agreement upon thirty (30) days advance written notice to the Employer.


6.            Compensation After Termination


(a)           Termination without Severance Pay.  In the event of a termination
pursuant to Sections 5(a)(1)—(3) or 5(b), Employer shall have no further
obligation to Executive after the Termination Date, except for salary accrued
through the date of such termination (or as otherwise provided by law, if
greater) or by any separate agreements including without limitation the
obligations of Employer and GNZR under the Note.  Employer shall continue to
have all other rights available hereunder (including, without limitation, all
rights under Sections 7-11) at law or in equity.
 
 
(b)           Termination with Severance Pay.  If this Agreement is terminated
pursuant to Section 5(a)(4), then in addition to payment in full of the Note,
Employer shall pay Executive severance pay in the amount of the lesser of: (i)
the salary due for the remainder of the Term or (ii) twelve (12) months of his
Annual Base Salary, less applicable tax withholding, to be distributed through
salary continuation, at Employer’s option.  The receipt of such severance pay
shall be contingent upon Executive’s execution of a general release of all
claims against Employer and its affiliates, of a form and substance acceptable
to Employer.  Employer shall have no further obligation to Executive, except as
otherwise provided by law or by the Seller Note.  Employer shall continue to
have all other rights available hereunder (including, without limitation, all
rights under Sections 7-11) at law or in equity.


7.            Covenant Not To Compete


(a)           Executive’s Acknowledgments.  Executive acknowledges that: (i)
during the Term and thereafter, Employer is and will be engaged in the
development and operation of internet websites and businesses in the staffing
industry (the “Business”); (ii) Executive is one of a limited number of persons
who will be developing the Business of Employer; (iii) Executive has and will
continue to occupy a position of trust and confidence with Employer during the
Term, and has and will continue to be familiar with Employer’s trade secrets and
with other proprietary and confidential information; (iv) the agreements and
covenants contained in this Section are essential to protect Employer and its
goodwill and are a condition precedent to Employer entering into this Agreement;
(v) Executive’s employment with Employer has special, unique and extraordinary
value to Employer and Employer would be irreparably damaged if Executive were to
provide services to any person or entity in violation of the provisions of this
Agreement; and (vi) the provisions of this Section will not impair Executive’s
ability to support himself.


 
 

--------------------------------------------------------------------------------

 
(b)           Covenant Not to Compete.  Executive hereby agrees that for a
period commencing on the Effective Date and ending twelve (12) months after the
termination of Executive’s employment (the “Restrictive Period”), Executive
shall not, within the Territory (as defined below) directly or indirectly, as
employee, agent, consultant, stockholder, director, co-partner or in any other
individual or representative capacity, own, operate, manage, control, engage in,
invest in or participate in any manner in, act as a consultant or advisor to,
render services for (alone or in association with any person, firm, corporation
or entity), or otherwise assist any person or entity (other than Employer or an
affiliate of Employer) that engages in or proposes to engage in the
Business.  For purposes of this Agreement, “Territory” means
worldwide.  Executive acknowledges that Employer is engaged in the Business
worldwide; that Employer competes on a worldwide basis; and that this
restrictive covenant is reasonable and necessary on a worldwide
basis.  Notwithstanding the foregoing, the covenant not to compete provisions of
this Section 7 shall be null and void immediately and of no force and effect if
(i) for any reason the Note is not paid in full on or before the effective date
of the termination of Executive’s employment, or (ii) if this Agreement is
terminated pursuant to Section 5(a)(4).


8.            Non-Solicitation of Employees


Other than in the performance of his duties hereunder, during the Restrictive
Period, Executive shall not, directly or indirectly, as employee, agent,
consultant, stockholder, director, co-partner or in any other individual or
representative capacity, employ or engage, recruit or solicit for employment or
engagement, any person who was, is or becomes employed or engaged by Employer
during the Restrictive Period, or otherwise seek to influence or alter any such
person’s relationship with Employer. Notwithstanding the foregoing, the covenant
not to solicit provisions of this Section 8 shall be null and void immediately
and of no force and effect if for any reason the Note is not paid in full on or
before the effective date of the termination of Executive’s employment.


9.            Confidential Information


Executive recognizes and acknowledges that Employer has developed and will
develop, and may disclose to Executive, certain proprietary information relating
to the Business and software to be used in connection therewith, which
information gives Employer a competitive advantage over those in its field who
do not have such information and for which it has taken reasonable efforts to
maintain the secrecy thereof (“Confidential Information”).  Executive will not,
during or after the Term, disclose such Confidential Information to any person,
firm, corporation, association or other entity for any reason or purpose
whatsoever other than on behalf of Employer in the ordinary course of its
business, nor shall Executive make use of any such Confidential Information for
his own purposes or for the benefit of any person, firm, corporation or other
entity (except Employer) under any circumstances during or after the term of his
employment.  As used herein, Confidential Information does not include any
information that (a) was previously known to Executive free of any obligation of
confidentiality (including, but not limited to, any Confidential Information of
StaffMD obtained as a result of the Merger); (b) is in the public domain or
generally known at the time of disclosure or thereafter becomes part of the
public domain or generally known through no fault of Executive; or (c) is
required to be disclosed by law or regulation or judicial decree, provided,
however, that Executive shall, to the extent practicable, give Employer prior
written notice of any such disclosure and shall cooperate with Employer in
obtaining a protective order or such similar protection as Employer may deem
appropriate.  Executive acknowledges and agrees that all memoranda, books,
papers, letters, formulae, software and other data, and all copies thereof in
whatever form, that embody or contain Confidential Information, whether made by
him or otherwise coming into his possession, are owned exclusively by Employer
and on termination of his employment, or on demand of Employer, at any time, to
deliver the same to Employer. Notwithstanding the foregoing, the covenants
regarding Confidential Information in this Section 9 shall be null and void
immediately and of no force and effect if for any reason the Note is not paid in
full on or before the effective date of the termination of Executive’s
employment.


 
 

--------------------------------------------------------------------------------

 
10.          Assignment of Inventions


If Executive individually or jointly made or conceived of any invention,
technique, process, or other know-how, whether patentable or not, in the course
of performing services for Employer (collectively “Inventions”), Executive
agrees to assign to Employer Executive’s entire right, title and interest in any
such Inventions.  Executive further agrees to promptly disclose any such
Inventions to Employer and will, upon request, promptly sign a specific
assignment of title to Employer and assist in any way reasonably necessary to
enable Employer to secure patent, trade secret or any other proprietary rights
in the United States or foreign countries.  This Section does not apply to any
Invention for which no equipment, supplies, facility or trade secret information
of Employer was used and which was developed entirely on Executive’s own time,
unless: (1) the invention relates (a) to the business of Employer or (b) to
Employer’s actual demonstratively anticipated research or development; or (2)
the invention results from any work performed by Executive for Employer.


11.          Remedies for Enforcement of Restrictive Covenants


(a)           Blue-Pencil. If any court of competent jurisdiction shall deem any
provision in Sections 7-10 (collectively, “Restrictive Covenants”) too
restrictive, the other provisions of the Restrictive Covenants shall stand, and
the court shall modify the Restrictive Covenants to the point of greatest
restriction permissible by law.


(b)           Remedies. Executive acknowledges and agrees that the Restrictive
Covenants are reasonable and necessary for the protection of Employer’s business
interests, that irreparable injury will result to Employer if Executive breaches
any of the terms of said Restrictive Covenants, and that in the event of
Executive’s actual or threatened breach of any such Restrictive Covenants,
Employer will have no adequate remedy at law.  Executive accordingly agrees that
in the event of any actual or threatened breach by him of any of the Restrictive
Covenants, Employer shall be entitled to immediate temporary injunctive and
other equitable relief, without bond and without the necessity of showing actual
monetary damages, subject to hearing as soon thereafter as possible.  Nothing
contained herein shall be construed as prohibiting Employer from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of any damages which it is able to prove.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
(c)            Attorneys’ Fees. If Employer commences litigation to enforce or
protect its rights as set forth in Sections 7-10, above, and prevails, Employer
shall be entitled to recover reasonable attorneys’ fees, reasonable litigation
expenses and court costs relating to such litigation, in addition to all other
entitled relief, including but not limited to damages and injunctive relief.  If
Employer or GNZR commences litigation to enforce or protect Employer’s rights as
set forth in Sections 7-10, above, and does not prevail, Executive shall be
entitled to recover from GNZR and Employer, jointly and severally, reasonable
attorneys’ fees, reasonable litigation expenses and court costs relating to such
litigation, in addition to all other entitled relief, including but not limited
to damages and injunctive relief.


12.           Executive Assistance


Both during and after Executive’s employment with Employer, Executive shall,
upon reasonable notice, furnish Employer with such information as may be in
Executive’s possession or control, and cooperate with Employer, as Employer may
reasonably request (with due consideration to Executive’s business activities
and obligations after the Term), in connection with any litigation, claim, or
other dispute with any third party (excluding Executive) in which Employer or
any of its affiliates is or may become a party.  Employer shall reimburse
Executive for all reasonable out-of-pocket expenses incurred by Executive in
fulfilling Executive’s obligations under this Section.


13.           Arbitration


Except for disputes arising out of an alleged violation of the Restrictive
Covenants set forth in Sections 7-11, any controversy or claim arising out of or
relating to any provision of this Agreement or any other document or agreement
referred to herein (including, but not limited to any stock option plan) shall
be resolved by arbitration.  The arbitration process shall be instigated by
either party giving written notice to the other of the desire for arbitration
and the factual allegations underlying the basis for the dispute.  The
arbitration shall be conducted by such alternative dispute resolution service as
is agreed to by the parties, or, failing such agreement within thirty (30) days
after such dispute arises, by arbitrators selected as described below in
accordance with the rules and procedures established by the American Arbitration
Association.  Only a person who is a practicing lawyer admitted to a state bar
may serve as an arbitrator.  Each party shall select one arbitrator, and those
arbitrators shall choose a third arbitrator; these arbitrators shall constitute
the panel.  The American Arbitration Association rules for employment
arbitration shall control any discovery conducted in connection with the
arbitration.  The expenses of arbitration (other than attorneys’ fees) shall be
shared as determined by arbitration.  Each side to the claim or controversy
shall pay their own attorneys’ fees.  Any result reached by the panel shall be
binding on all parties to the arbitration, and no appeal may be taken.  It is
agreed that any party to any award rendered in such arbitration proceeding may
seek a judgment upon the award and that judgment may be entered thereon by any
court having jurisdiction.  The arbitration shall be conducted in Fulton County,
Georgia.


14.           Successors and Assigns; Assumption by Successors


This Agreement may not be assigned by any party hereto; provided that Employer
may assign this Agreement:  (a) to an affiliate so long as such affiliate
assumes Employer’s obligations hereunder and no such assignment shall discharge
Employer of its obligations herein, or (b) in connection with a corporate
transaction, to the surviving corporation or purchaser as the case may be, so
long as such entity assumes Employer’s obligations hereunder.


 
 

--------------------------------------------------------------------------------

 
15.           Notices


All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested) to the
appropriate addresses and facsimile numbers set forth below:



 
If to Executive:
Jeffrey E. Sisk
199 Daisy Street

 
 
Homosassa, FL 34446

 
 
Phone: (352) 212-0403

 
 
 
 
If to Employer
Fax: (352) 382-1748
 
 
MedicalWork, LLC
c/o Generation Zero Group, Inc.
180 Allen Road, Suite 105N
Atlanta, GA  30328
Phone: (770) 450-0007
Fax: (713) 524-4122
Attention: M. Krieg

 
Either party may, by providing notice in the manner described above, waive all
or any part of any advance notice requirement that it may be entitled to
hereunder.


16.           Invalidity/Waiver of Breach


The invalidity or unenforceability of any provision or application of this
Agreement shall not affect the validity or enforceability of any other
provisions or applications, which shall remain in full force and effect.  Waiver
by any party of a breach of any provision or application of this Agreement shall
not operate as or be construed as a waiver by such party of any subsequent
breach hereof.


17.           Entire Agreement; Written Modification


This Agreement contains the entire agreement between the parties concerning the
employment of Executive by Employer.  No modification, amendment or waiver of
any provision hereof shall be effective unless in writing specifically referring
hereto and signed by the party against whom such provision as modified or
amended or such waiver is sought to be enforced.


 
 

--------------------------------------------------------------------------------

 
18.           Governing Law


This Agreement is governed by and is to be construed and enforced in accordance
with the laws of the State of Georgia, without regard to its conflict of law
provisions.


19.           Counterparts; Effect of Facsimile and Photocopied Signatures.


This Agreement may be executed in several counterparts, each of which is an
original.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.  A
copy of this Agreement signed by one Party and faxed or scanned and emailed to
another Party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
or PDF of this Agreement shall be effective as an original for all purposes.


 
[Signatures begin next page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Employment Agreement as of the day and year first above written.



 
MedicalWork, LLC
 
By:                                               
 
Name:  Matthew D. Krieg
 
Title:  Manager
         
EXECUTIVE
      /s/ Jeffrey E. Sisk  
Jeffrey E. Sisk























 
 

 
 
 

--------------------------------------------------------------------------------

 























